 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3

 4       United States of America,                              Case No. 2:13-cr-0078-JAD-VCF

 5             Plaintiff
         v.                                                          Order Denying Motion
 6
         David Reyes Zepeda,                                               [ECF No. 63]
 7
               Defendant
 8

 9            Former federal prisoner David Reyes Zepeda is currently serving a state-court sentence in

10 the custody of the Nevada Department of Corrections. He claims that a term of his state plea

11 deal was that he would serve his time for that state-law violation in federal prison and that his

12 12–36 month sentence would run concurrent to any sentence imposed for violating his terms of

13 federal supervised release, so he moves this court to have him transferred to federal custody. 1

14            This court lacks the ability to grant this relief primarily because Zepeda is not currently

15 subject to a federal custodial sentence. Although he may ultimately be convicted of a violation

16 of his federal supervision conditions as a result of the conduct that currently has him serving time

17 in state prison, that new federal conviction has not yet happened. So, at this time, Zepeda is

18 subject to a custodial sentence for his state-court conviction only, and he must serve it in state

19 prison.

20            IT IS THEREFORE ORDERED that Zepeda’s motion [ECF No. 63] is DENIED.

21
                                                                _________________________________
                                                                          ____
                                                                             _ ____ _ _______
                                                                                            ________
                                                                                            __
22                                                              U.S. District
                                                                           ct Judge
                                                                              Juddgge Jennifer
                                                                              Ju      Jenniffer A.
                                                                                                A. Dorsey
                                                                                                   D
                                                                Dated: April  30, 2019
                                                                           il 30
23
     1
         ECF No. 63.
